DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 January 2022 has been entered.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/0283622) in view of Li et al. (Polymer, 2007, p. 6855-6866, cited in prior Office action).
Regarding Claims 1 and 2, Kim teaches a polylactic acid (PLA) composition and molded products formed therefrom (Abstract).  PLA is included in the amount of 60-95 wt% (p. 3, [0035]), equivalent to 60-95 parts by weight based on 100 parts of the composition, and has a polydispersity index of 1.60 to 2.30 (p. 4, [0052]).
The composition also includes 1-15 wt% of talc having an average particle diameter (i.e. D50) of 0.5-1.5 microns (p. 3, [0040]-[0041]).  Talc is included as a nucleating agent.  The amount of 1-15 wt% is equivalent to 1-15 parts by weight based on 100 parts of the composition.  
A plasticizer may also be present in amounts that do not have negative influences on the physical properties of the resin.  Suitable plasticizers include polyhydric alcohol ester compounds such as glycerin triacetate (i.e. triacetin) (p. 3-4, [0046]-[0047]).  This compound is recognized in the art as having a molecular weight of 218.21 g/mol.  Kim does not teach specific amounts in which to include a plasticizer.
In the same field of endeavor, Li teaches PLA compositions comprising talc as a nucleating agent.  Li also includes 2-10 wt% of plasticizers such as acetyl triethyl citrate (ATC) (Abstract; p. 6864, Table 1).  Including the plasticizers in this amount had no negative impact on the nucleating effect of talc (p. 6865, Conclusion), and Li noted no negative impact associated with this range.  
Kim discloses ATC as an alternative to glycerin triacetate (p. 3-4, [0047]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include Kim’s glycerin triacetate in the amount of 2-10 wt%, as Li demonstrates this to be a suitable range in which to include an equivalent plasticizer in a similar composition which also comprises PLA as a matrix polymer and talc as a nucleating agent.  Modification in this way reads on Claims 1 and 2.
Regarding Claims 4-7 and 11-14, Kim’s composition comprises 0 parts by weight of the indicated additives.
Regarding Claims 8 and 15, the composition resulting from modification of Kim in view of Li is identical to Claims 1 and 2.  Kim teaches a HDT of 100°C or more (p. 4, [0055]).  This falls within the claimed range of >90°C.  Kim is silent with respect to the remaining claimed physical properties.  Nevertheless, products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical in composition, a prima facie case of anticipation has been established.  See MPEP 2112.01.  Therefore, the modified product will necessarily possess the properties of Claims 8 and 15.
Regarding Claims 9, 16, and 18-20, Kim’s PLA composition is described as having transparency characteristics (p. 2, [0024]), and the modified composition will intrinsically possess transparency as indicated in the preceding paragraph.  Kim further teaches molded products with high heat deformation temperature (HDT) (Abstract).  A high HDT is indicative of heat-resistant products as claimed.

Claims 4, 5, 7, 11, 12, and 14 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Li as applied to Claims 1 and 2 above, further in view of Chen et al. (US 5,908,918; cited in prior Office action).
Regarding Claims 4, 5, 7, 11, 12, and 14, Kim and Li remain as applied to Claims 1 and 2 above.  Neither Kim nor Li teach the claimed additives in the claimed amounts.
In the same field of endeavor, Chen teaches that PLA lacks a high degree of flexibility and impact strength (col. 1, lines 24-30).  Incorporation of both a degradable impact modifier and a plasticizer yields a combination of high tensile and impact strengths as well as high flexibility (col. 1, line 64 - col. 2, line 1).  Suitable degradable impact modifiers include polycaprolactone (PCL) and polyethylene glycol (PEG) The PLA composition preferably includes 3-15 wt% PEG and 1-15 wt% PCL (col. 6, lines 42-49).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kim in view of Li as applied to Claims 1 and 2 above, and further in view of Chen to include 1-15 wt% PCL and 3-15 wt% PEG.  This combination of additives leads to a combination of high tensile strength, impact strength, and flexibility when used in a plasticized PLA composition.  PCL reads on the flexibilizer of Claims 4, 5, 11, and 12.  PEG reads on the “other plastics additives of Claims 7 and 14.  
The amounts indicated above are equivalent to 1-15 parts by weight and 3-15 parts by weight.  These ranges overlap the claimed ranges of 0-10 parts by weight and 0-4 parts by weight, respectively.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).
Response to Arguments

The Applicant’s arguments regarding the previous rejection of Li in view of Scheer et al. (US 2008/0113887) have been fully considered but are moot in view of the new grounds of rejection presented above.  The Applicant presented no arguments regarding the alternative rejection of Claims 4, 5, 7, 11, 12, and 14 under 35 U.S.C. 103 as being unpatentable over Li in view of Scheer and Chen.
The Applicant argues that the previously submitted Declaration under 37 CFR 1.132 shows that using PEG-200 and triacetin demonstrates a better technical effect than sorbitol, sorbitol monoacetate, and sorbitol diacetate.
The examples provided in the Declaration are not reasonably commensurate in scope with the claims for the reasons discussed in the Office action dated 29 October 2021 at paragraphs 27-31.  Therefore, these examples cannot be relied upon to establish non-obviousness of the claimed invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762